Mr. Presiding Justice Puterbaugh delivered the opinion of the court. This was a suit in replevin by the plaintiff, Cora Cope, against the defendants, Charles Oliver and Cornelia Oliver, for the recovery of the possession of a piano and a number of various household utensils of trifling value. The jury returned a verdict in the following words: “We, the jury find the issues for the defendant.” The court overruled a motion by the plaintiff for a new trial, and entered judgment on the verdict in favor of the defendants and that they have return of the piano specified in the affidavit for replevin. At the trial before the justice of the peace from whence the cause came by appeal, the defendant, Charles Oliver, disclaimed any interest in the property replevied except the piano, and the only issue tried in the Circuit Court was as to the right of ownership and possession of the piano. The evidence shows that Mrs. Cope, the plaintiff, was the mother-in-law of defendant, Charles Oliver, and that her daughter, Nellie Cope Oliver, the wife of defendant Charles Oliver, died intestate, without issue, prior to the commencement of this suit, leaving him surviving. Defendant Oliver claimed that the piano was presented to his wife Nellie by appellant, her mother; that the same "#as a part of the estate of his wife, and that upon her death he, as surviving husband, became the owner thereof under the statute; while the plaintiff insisted that the piano was purchased by her before the marriage of Nellie, for the use of said daughter and herself and that while the daughter had possession of and used the same, she, the plaintiff, had never parted with the title thereto. It further appears from the evidence that for several years prior to the death of Nellie, the plaintiff went to Missouri to reside, while her husband continued his residence at their former home in Leroy; that after her marriage Nellie and her husband established a home in another part of the city, and from time to time took from the old home various articles of furniture; that at the time of her death Nellie had at her home, in her possession, the piano in controversy. The evidence as to ownership was conflicting. A number of witnesses called by the defendant testified as to declarations of the plaintiff and her husband which tended to show that the piano was presented by them to Nellie when she graduated at the high school in Leroy. The plaintiff and her husband both denied such declarations, or that the plaintiff ever parted with the title to the piano. Under this state of the proof we are unable to say that the finding of the jury that the defendant Charles Oliver was the owner and entitled to the possession of the piano at the time of the commencement of this suit, was so palpably against the weight of the evidence as to require a reversal of the judgment. We find no substantial error in the rulings of the court upon the evidence or instructions. It is contended that the verdict of the jury was informal and insufficient in that it contained a general finding for the defendants without designating in favor of which of them the issues were so found, and relates to all the property involved in the suit, some of which was admitted on the trial to belong to the plaintiff; and further that the trial court erred in awarding the return of the piano to both defendants and in awarding costs against the plaintiff. The errors urged are largely technical, and do not affect the real merits of the case. We are convinced that substantial justice was done by the judgment of the court, and the same will be affirmed. Affirmed.